Order filed May 5, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00025-CR
                                  ____________

                       NATHAN HARRIS JONES, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee


                   On Appeal from the County Court at Law No 6
                               Travis County, Texas
                     Trial Court Cause No. C-1-CR-14-200977


                                       ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has made known to this Court his desire
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

      Accordingly, we hereby direct the Judge of the County Court at Law No 6 to
afford appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before May
20, 2015; that the clerk of that court certify to this court the date on which delivery of the
record to appellant is made; and that appellant file his pro se brief with this court within
thirty days of that date.



                                       PER CURIAM